DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of preventing formation of cancer was previously acknowledged.
In the reply filed 6/21/21, Applicants amended claims 1, 2, 5, 8 and 24. Claim 23 is canceled and claims 21-24 newly added. 
Claims 1-3, 5-8, 21-22, and 24 are under consideration. 

			Claim Objections-Withdrawn
The objection to claim 8 and 24 is withdrawn due to amendment of the claims.

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-3, 5-8, 21-22 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling maintained. 
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Please note that this rejection has been modified as necessitated by Applicants’ amendment of claim 1. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary to make and/or use the invention.

(1) The Nature of the Invention
Claim 1 is directed to a method for preventing formation of mucosal cancer of the gastrointestinal tract with a biologically active complex comprising alpha-lactalbumin or a variant thereof having at least 75% sequence identity to alpha-lactalbumin, or a peptide of up to 50 amino acids derived from alpha-lactalbumin or a variant thereof and comprising an alpha-domain thereof; and a fatty acid or lipid or salt thereof.			(2) The Breadth of the claims
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 1 is drawn to preventing formation of any type of mucosal cancer of the GI tract with a biologically active complex comprising alpha-lactalbumin or variant thereof having at least 75% sequence identity to alpha-lactalbumin, or a peptide of up to 50 amino acids derived from alpha-lactalbumin or a variant thereof and comprising an alpha-domain thereof; and a fatty acid or lipid or salt thereof. The broadest reasonable interpretation of claim 1 includes the biologically active complex comprising:
1) alpha lactalbumin or
2) variant of alpha-lactalbumin having at least 75% sequence identity to alpha-lactalbumin or
3) a peptide of up to 50 amino acids derived from alpha-lactalbumin or

The broadest reasonable interpretation of 2) and 3) does not necessarily include the alpha-domain. The “and comprising an alpha-domain” is interpreted to refer back to 4). 
The instant specification does not define “derivative” or “derived from”. 
The instant specification defines and describes “variant” [0025 PGPUB]:
The expression “variant” refers to proteins or polypeptides having a similar biological function but in which the amino acid sequence differs from the base sequence from which it is derived in that one or more amino acids within the sequence are substituted for other amino acids. Amino acid substitutions may be regarded as “conservative” where an amino acid is replaced with a different amino acid with broadly similar properties. Non-conservative substitutions are where amino acids are replaced with amino acids of a different type.

The instant specification further states that variants may comprises or consist essentially of an amino acid sequence with at least 70% identity to a native protein sequence such as alpha-lactalbumin. Therefore, 3) and 4) are not are not limited to any percent sequence identity to alpha-lactalbumin. Importantly, if one considers the definition of variant and the lack of a definition for “derived from”, the broadest reasonable interpretation includes fragments (of up to 50 amino acids) that can be any length as long as it is 50 amino acids of less.  

 (3) The state of the prior art and (5) The predictability or unpredictability of the art
The instant application is enabling for preventing formation of colon cancer tumors by administration of HAMLET or BAMLET. However, the instant application is not enabled for preventing formation of all mucosal cancers of GI tract with a biologically 
The instant specification does not list cancers of the GI tract. However, the National Cancer Institute (<Definition of gastrointestinal tract - NCI Dictionary of Cancer Terms - National Cancer Institute> accessed 12/17/2020) teaches that the GI tract is made up of organs that food and liquids travel through when they are swallowed, digested, absorbed and leave the body as feces. Therefore, the instant claims are drawn to preventing formation of cancers of the GI tract with the biologically active complex of claim 1. 
However, the state of the art is that preventing formation of all mucosal cancers of the GI tract with the biologically active complex of claim 1 is unpredictable and would require undue experimentation. For example, The Merck Manual teaches Familial Adenomatous Polyposis (https://www.merckmanuals.com/professional/gastrointestinal-disorders/tumors-of-the-gastrointestinal-tract/familial-adenomatous-polyposis accessed 12/3/2020) is a mucosal cancer of the GI tract. FAD is an autosomal recessive disease with cancer developing before 15 years of age in 50% of patients. The Merck manual teaches colectomy should be done soon after diagnosis. After colectomy, the patient should have upper endoscopic surveillance at periodic intervals. There is no teaching that Familial Adenomatous Polyposis can be treated or prevented, other than removal of the colon. 
H. pylori believed to play a role in the development of stomach lymphomas. The Merck Manual teaches that people with stomach lymphoma who have active H. pylori infections are treated with antibiotics (“Rare types of stomach cancer”). Therefore, this type of GI tract cancer is caused by H. pylori infection and treatment includes treatment of the infection. It would be unpredictable that administration of a biologically active complex of claim 1 would be able to prevent formation lymphoma of the stomach caused by H. pylori.  The Merck Manual also teaches adenocarcinoma of the stomach begins at a site where the stomach lining is inflamed. Risk factors include genetic mutations and autoimmune atrophic gastritis. The Merck Manual teaches that fewer than 5 to 15% of people with adenocarcinoma of the stomach survive longer than 5 years with the cancer tending to spread to other sites. The prognosis is good if the cancer has not penetrated the stomach wall too deeply, however in the United States, the results of surgery are often poor because most people have extensive disease by the time a diagnosis is made. Therefore, preventing formation of tumors in this case would be unpredictable since the cancer is usually detected when the cancer has progressed. 
Therefore, the state of the art is that not all mucosal cancers of the GI tract can be treated or prevented. It would be highly unpredictable and require undue experimentation to test if all mucosal cancers of the GI tract can be prevented by a biologically active complex of claim 1. The derivatives and variants of claim 1 can 
There was no prior art found that discloses any protein/peptide complex that is sufficient to prevent all type of mucosal cancer of the GI cancer. Importantly, with GI tract cancers, such as adenocarcinoma, due to the later diagnosis by which time the disease has spread. It would be highly unpredictable to identify subjects for preventing tumor formation if diagnosis is late stage. 
Importantly, the prior art is not supportive of preventing a mucosal cancer of the GI tract with the biologically active complex of claim 1 because Svanborg et al. (WO 2012/069836) teach that some peptide that meet the limitation of “biologically active complex” of claim 1 are unpredictable and may not have the claimed function. In particular, Beta-oleate, which comprises the beta domain of alpha-lactalbumin in complex with oleate (p. 43, Ex. 6). Svanborg et al. teach that Alpha 1-oleate and Alpha -2 oleate peptides presented oleate to tumor membranes but the beta domain did not (top of p. 44). Alpha 1 is identical to instantly claimed SEQ ID NO: 3. Example 8 also discloses that that Alpha 1 and Alpha 2 oleate mixtures cause cell death to an extent similar to HAMLET however, beta-oleate (residues 41-80) caused about 50% cell death in one assay but not in another (p. 45 and Fig. 21). It should be noted that beta-oleate would meet the limitation of a peptide of up to 50 amino acids derived from alpha-lactalbumin. Therefore, Svanborg et al. teach that there is unpredictability in the activity of biological complexes. 
st col., 2nd para.). Storm et al. teach that tumor cells that express higher levels of c-Myc die more easily when exposed to HAMLET than did healthy differentiated cells. It should be noted that HAMLET is native human alpha-lactalbumin unfolded with EDTA and complexed with oleic acid, resulting the biologically active complex. 
Importantly, there is no one treatment known in the art for prevention or treatment of all mucosal cancers of the GI tract. Therefore, the state of the art at the time of the application is that the etiology and treatment/prevention of different cancers is not well understood and therapy is challenging and complex.  Adding to the complexity are the many different types of mucosal cancers of the GI tract with differing etiologies and pathologies known in the art in addition to the many biological complexes that would meet the limitations of claim 1. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, “mucosal cancers of the GI tract” encompasses different types of cancer that have different etiologies and pathologies.  Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show 
Thus, for preventing formation of mucosal cancers of the GI tract it would be highly unpredictable and require undue experimentation given the art and the breadth of the claims to determine if the biologically active complexes of claim 1 would be able to prevent formation of all mucosal cancers of the GI tract. 

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or 


(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples


The applicant provided sufficient guidance or direction regarding preventing formation of colon cancer tumors with HAMLET. Applicants provide in vivo data showing the biologically active complex, HAMLET administered to APCMin mice reduced tumor burden and increases survival (Fig. 1).
In contrast, the applicant does not provide direction or guidance regarding preventing other mucosal cancers of the GI tract with a biological complex comprising a variant or derivative of alpha-lactalbumin and a fatty acid or lipid. 
 It should be noted that the mouse model (APCmin) is highly susceptible to spontaneous intestinal adenoma formation. Therefore, the subjects are known to develop GI tumors and treatment can start early.  
Therefore, the specification and working examples provided by the applicant support preventing formation of colon tumors with HAMLET/BAMLET. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 

The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed to preventing cancer but the specification, prior art or instant disclosure does not provide support for this. The instant application is not enabled for preventing formation of colon cancer or any other mucosal cancer GI tract with composition of claim 1 because it would be unduly burdensome for a person of ordinary skill in the art to determine which cancers could be prevented by the claimed method with the large number of variants and derivatives of alpha-lactalbumin encompassed by the claims. In particular, since come cancers (i.e. adenocarcinoma) are not easily diagnosed at an early stage, it would be unduly burdensome to screen the population for early adenocarcinoma. It is highly unlikely that the appropriate patient population could be identified in order to prevent the mucosal cancers of the GI tract. 
In conclusion, the instant application is enabled for reducing formation of colon cancer with HAMLET/BAMLET, SEQ ID NO: 3, 5 (claim 22) and the native mature alpha-lactalbumin that has mutated cysteines (claim 24). 

Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive. Applicants argue that the cancer has been limited to mucosal cancers of the gastrointestinal tract and variants to having at least 75% sequence identity to alpha lactalbumin, and the limit the peptide to comprising an alpha domain of alpha-lactalbumin.  Applicants argue that under 35 USC 112 all that is required to satisfy the enablement requirement is that the specification describes the invention in such terms as to enable one skilled in the art to make and use the infection. Applicants argue as long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement is satisfied. Applicants argue that a skilled artisan is not called on to predict which subjects are in a state which will definitely progress to cancer because a prophylactic therapy by its very nature will typically be administered before any diagnosis is even possible and ideally can prevent the formation of any detectable cancer in the first place. Applicants argue that the prophylactic therapy will be generally administered based on identification of risk factors and the skilled person will have at their disposal standard techniques known in the art to identify such risk factors, including for example, genetics, environment and/or lifestyle as well as historic diagnoses of previous cancers. Applicants argue that by analogy, an anti-malarial would not be given only after the plasmodium parasite was detected in the blood, but instead given based on risk factors. Applicants argue that a skilled person would be able to identify an at risk population and prescribe the biologically active complex without undue experimentation. Applicants argue that HAMLET has previously been shown to treat . 
These arguments were considered but are not persuasive. As indicated above, the broadest reasonable interpretation of claim 1 includes the biologically active complex comprising:
1) alpha lactalbumin or
2) variant of alpha-lactalbumin having at least 75% sequence identity to alpha-lactalbumin or
3) a peptide of up to 50 amino acids derived from alpha-lactalbumin or
 without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here because making the biologically active complex comprising alpha-lactalbumin or variants with 75% sequence identity to alpha lactalbumin or peptides or variants up to 50 amino acids derived from alpha-lactalbumin (with a fatty acid or lipid) would result in a great number of “biologically active complexes” to be tested in the different mucosal cancers of the GI tract. Importantly, in some GI tract cancers, diagnosis is late in the disease process. It would be unduly burdensome and require undue experimentation to screen patients early in the disease process or even before the disease process to identify the patient population for “prevention”.  Thus, for preventing GI tract cancer the possibilities are vast. Each type of cancer manifests differently and involves different cell types/organs and it would be highly unpredictable given the art and the breadth of the claims to 
For the reasons presented above, the rejection is maintained. 

The rejection of claims 1-3, 5-7 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
	Scope of the claimed genus

The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. In view of this rule, Claim 1 is drawn to preventing formation of any type of mucosal cancer of the GI tract with a biologically active complex comprising alpha-lactalbumin or variant thereof having at least 75% sequence identity to alpha-lactalbumin, or a peptide of up to 50 amino acids derived from alpha-lactalbumin or a variant thereof and comprising an alpha-domain thereof; and a fatty acid or lipid or salt thereof. The broadest reasonable interpretation of claim 1 includes the biologically active complex comprising:
1) alpha lactalbumin or
2) variant of alpha-lactalbumin having at least 75% sequence identity to alpha-lactalbumin or
3) a peptide of up to 50 amino acids derived from alpha-lactalbumin or
4) a variant of the peptide of up to 50 amino acids derived from alpha lactalbumin comprising the alpha domain. 
The broadest reasonable interpretation of 2) and 3) does not necessarily include the alpha-domain. The “and comprising an alpha-domain” is interpreted to refer back to 4). 
The instant specification does not define “derivative” or “derived from”. 

The expression “variant” refers to proteins or polypeptides having a similar biological function but in which the amino acid sequence differs from the base sequence from which it is derived in that one or more amino acids within the sequence are substituted for other amino acids. Amino acid substitutions may be regarded as “conservative” where an amino acid is replaced with a different amino acid with broadly similar properties. Non-conservative substitutions are where amino acids are replaced with amino acids of a different type.

The instant specification further states that variants may comprises or consist essentially of an amino acid sequence with at least 70% identity to a native protein sequence such as alpha-lactalbumin. Therefore, 3) and 4) are not are not limited to any percent sequence identity to alpha-lactalbumin. Importantly, if one considers the definition of variant and the lack of a definition for “derived from”, the broadest reasonable interpretation includes fragments (of up to 50 amino acids) that can be any length as long as it is 50 amino acids of less.  

Assessment of whether species are support in the original specification
One embodiment of the invention of was reduced to practice at the time of filing. HAMLET, which is human alpha-lactalbumin in complex with oleic acid.
In addition, the complete structure of the following species was disclosed: SEQ ID NO: 1, which is the sequence of human alpha-lactalbumin wherein the cysteine residues are mutated, SEQ ID NO: 2, which is SEQ ID NO: 1 with an additional methionine at the N-terminus. Applicants disclose SEQ ID NO: 3 and 4 which are amino acids of Alpha 1 domain (SEQ ID NO: 3) or Alpha 2 domain (SEQ ID NO: 4). Applicants disclose SEQ ID NO: 5 and 6, which are SEQ ID NO: 3 or 4, wherein X amino acid is alanine. 


Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, there is substantial variation within the genus of variants of alpha-lactalbumin or peptides up to 50 amino acids derived from alpha-lactalbumin. The disclosure of HAMLET (human native alpha-lactalbumin unfolded and complexed with oleic acid) and SEQ ID NO: 1-6 are not representative of the genus. The disclosure of the sequences are not representative of the entire genus encompassed by claim 1 because the genus is quite large. 
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure  human native alpha-lactalbumin is 123 amino acids in length.  A protein can vary from human alpha-lactalbumin by 31 residues and still meet the limitation of claim 1. If one considers that the mutations, substitutions or deletions can occur anywhere in the protein with any amino acid (natural or non-natural amino acid), the genus of claim 1 is large.  
Importantly, the prior art is not support that the “biological complexes” of claim 1 have the claimed activity.  Svanborg et al. (WO 2012/069836) teach that a peptide that meet the limitation of “biologically active complex” of claim 1 are unpredictable and may not have the claimed function. In particular, Beta-oleate, which comprises the beta 
This is an issue of written description. The specification does not make clear which proteins/peptides are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which proteins to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of HAMLET/BAMLET, SEQ ID NO: 3, 5 and native mature alpha-lactalbumin in which all the cysteines have been mutated. 

Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive. Applicants argue that the prophylactic effect has been demonstrated in the specification for HAMLET, and the specification provides explanation for why this effect would be expected to extend to other complexes. Applicants argue that it is known that . 
This argument is not persuasive. MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In the instant case, the disclosure of HAMLET and SEQ ID NO: 1-6 are not representative of the genus of biological complexes comprising alpha-lactalbumin, variants and fragments thereof.  There was no disclosure of variants or derivatives alpha-lactalbumin (including SEQ ID NO: 3-6) that had the claimed function of preventing GI tract cancers. In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of the biological complex, HAMLET, BAMLET (claim 8), SEQ ID NO: 3, 5 (claim 22) and native mature alpha-lactalbumin in which all of the cysteines are mutated (claim 24) at the time the invention was filed.  This is an issue of Written Description as indicated above, the specification does not make clear which proteins/peptides are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which proteins to make. As indicated above, the broadest reasonable interpretation of the claims does not 
For the reasons presented above, the rejection is maintained. 

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


The rejection of claims 1-3, 5-8 and 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Storm et al. (“Conserved features of cancer cells define their sensitivity of HAMLET-induced death; c-Myc and glycolysis” Oncogene; epub 6/6/2011, previously cited) as evidenced by Zeineldin et al. (“More than two decades of APC 
With respect to the limitation “biologically active complex comprising alpha-lactalbumin or a variant thereof or a peptide of up to 50 amino acids derived from alpha-lactalbumin” and a “fatty acid”, Storm et al. teach HAMLET is a complex of partially unfolded human alpha-lactalbumin and oleic acid which preferentially kills cancer cells and immature cells (p. 4766, 1st col., 2nd para.).Storm et al. teach that peroral HAMLET treatment of APCmin mice with colon cancer modified the transcription of a number of glycolysis related protein, suggesting the relevance of those targets in vivo (p. 4775, 2nd col, 2nd para.). 
With respect to the limitation “A method for preventing formation of a gastrointestinal cancer”, Storm et al. teach that HAMLET broad tumoricidal activity to leukemia cell, carcinoma cells, glioma cells, bladder cancers and skin papilloma, wherein healthy differentiated cells survive HAMLET challenge (p. 4766, 1st col., 2nd para.). Storm et al. teach that tumor cells that express higher levels of c-Myc die more easily when exposed to HAMLET than did healthy differentiated cells. Storm et al. teach that overactive c-Myc may make cancer cells overly sensitive to HAMLET (p. 4775, 1st col., 2nd para.).  Storm et al. teach that peroral HAMLET treatment of APCmin mice with colon cancer modified the transcription of a number of glycolysis related protein, suggesting the relevance of those targets in vivo (p. 4775, 2nd col, 2nd para.). It should be noted that APCmin mice are a model of colon cancer (GI cancer).
 Storm et al. does not specifically teach “preventing formation of mucosal cancers of the GI tract”, however it would be obvious to try HAMLET for preventing formation of Graham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 

At the time of the invention, it was well known in the art that there is a recognized need for strategies in the prevention and treatment of cancer. At the time of the invention, there had been a finite number of identified, predictable potential solutions for the recognized need such as HAMLET as taught by Storm et al. One of ordinary skill in the art would be motivated to try HAMLET for preventing formation of colon cancer because Storm et al. teach HAMLET treatment of APCmin mice with colon cancer modified the transcription of a number of glycolysis related proteins. It should be noted that APCmin mice are a model of colon cancer (GI cancer). Importantly, a skilled artisan would look to the teachings of Storm et al. that disclose HAMLET preferentially kills cancer cells and immature cells and teaches the broad tumoricidal activity to leukemia cell, carcinoma cells, glioma cells, bladder cancers and skin papilloma, wherein healthy min model of colon cancer. There is a reasonable expectation of success given that Storm et al. teach administration of HAMLET to APCmin mice (colon cancer model) modified the transcription of a number of glycolysis related protein, suggesting the relevance of those targets in vivo (p. 4775, 2nd col, 2nd para.). 
With respect to claim 2, Storm et al. teach HAMLET is a complex of partially unfolded human alpha-lactalbumin and oleic acid which preferentially kills cancer cells and immature cells (p. 4766, 1st col., 2nd para.).
With respect to claim 3, as evidenced by the instant specification (p. 2) HAMLET is human alpha-lactalbumin made lethal to tumor cells, meeting the limitation of “human alpha-lactalbumin”. 
With respect to claims 5-7, Storm et al. teach that peroral HAMLET treatment of APCmin mice with colon cancer modified the transcription of a number of glycolysis related proteins, suggesting the relevance of those targets in vivo (p. 4776, 2nd col, 2nd para.). APCmin mice is a model of colon cancer (GI cancer). As evidenced by Zeineldin et al., APCmin mice have a nonsense mutation that results in truncation of APC at codon 851 (APCmin/+ para.), meeting the limitation of claims 5-7. 
With respect to claim 8, Storm et al. teach the complex is HAMLET (Abstract; p. 4766, 1st col., 2nd para.; Introduction and Results).
With respect to claim 21, the instant specification does not specifically define the limitation “derived from”, however the specification at paragraph [0024] teaches suitable fragments derived from alpha-lactalbumin are derived solely from the alpha domains, 
Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive. Applicants argue that Storm et al. teach the use of HAMLET for killing established tumor cells at the time of diagnosis. Applicants argue that Storm et al. teach that the cancer should be established and makes no mention of administering to healthy subject and provides no indication that such an action would have a benefit. Applicants argue that in the absence of hindsight, there is no teaching or suggestion to use HAMLET to prevent tumor formation. Applicants also argue that as set out by the Examiner, it can be difficult to predict which subjects will progress to develop certain cancers. Applicants argue that PHOSITA would not be motivated to treat prophylactically mucosal cancers of the GI tracts by using the treatment of Storm et al. 
This argument is not persuasive. As indicated in the rejection above it would have been obvious to try HAMLET for prevention of colon cancer. As indicated above, one of ordinary skill in the art would be motivated to try HAMLET for preventing formation of colon cancer because Storm et al. teach HAMLET treatment of APCmin mice with colon cancer modified the transcription of a number of glycolysis related proteins. Importantly, a skilled artisan would look to the teachings of Storm et al. that disclose HAMLET preferentially kills cancer cells and immature cells and teaches the min model of colon cancer. The Applicants own arguments indicate that it would be obvious to try HAMLET with a reasonable expectation of success for prophylaxis if the complex has shown efficacy in treating different cancers. In the scope of enablement arguments, the Applicants argue that it would be obvious that the biologically active complex would be able to prevent different cancers because of underlying mechanisms that can be applied to prevention and treatment while also arguing in the 103 rejection that it would not be obvious.  On p. 3 of Applicants’ arguments, Applicants state: 
Specifically, tumoricidal effects have been observed to differing degrees in, for instance, lung carcinoma cells, kidney carcinoma cells, and bladder and colon cancers (as described in the present application Figs 12-14 and associated text in Example 3). This suggests an underlying mechanism which can be expected to extend across further mucosal cancers and apply to tumoricidal effects on established cancers as well as prophylactic effects of preventing such cancers. The skilled person can readily determine the full range of mucosal cancers that will respond by using analytical techniques and statistical techniques that are known in the art

The Examiner agrees that the underlying mechanism would be expected to extend to prophylaxis of the same cancer.  With respect to the argument that the position the Examiner set out it would be difficult to identify the patient population for prevention, this is not persuasive because the Examiner stated that the Applicants were enabled for prevention of colon cancer with HAMLET. The Examiner stated that the patient population would be able to be identified, since the mice are prone to develop tumors. Thus, the 
For the reasons presented above, the rejection is maintained. 


The rejection of claims 1-3, 5-8, 21-22 and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Storm et al. (“Conserved features of cancer cells define their sensitivity of HAMLET-induced death; c-Myc and glycolysis” Oncogene; epub 6/6/2011) as evidenced by Zeineldin et al. (“More than two decades of APC modeling in rodents” Biochim Biophys Acta. 2013: Aug;1836(1); 80-89) in view of Svanborg et al. (WO 2012/069836) and is maintained.
The teachings of Storm et al. are presented in detail above. Storm et al. does not teach that the peptide sequence comprises SEQ ID NO: 3 or 5 or comprises native mature alpha lactalbumin with all the cysteines mutated to other amino acids. However, the teachings of Svanborg et al. cure this deficiency. 
With respect to claim 22, Svanborg et al. teach fragments of alpha-lactalbumin, including SEQ ID NO: 3 and 5, which are identical to instantly claimed SEQ ID NO: 3 and 5 (top of p.7). Svanborg et al. teach that in SEQ ID NO: 3 and 5 are fragments of human alpha-lactalbumin wherein the cysteines are replaced with other amino acids such as alanine to prevent any intra-molecular bonding, meeting the limitations of claim 22 (bottom of p. 6).
With respect to claim 24, Svanborg et al. teach the suitable proteins include those being identified as being active in such complexes, such as alpha-lactalbumin (p. 6). Svanborg et al. also teach a particularly preferred embodiment, wherein the nd to last para.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to try a polypeptide comprising SEQ ID NO: 3, 5, or the variant of mature alpha lactalbumin lacking cysteine residues in the composition of Storm et al. for treatment of colon cancer because Svanborg et al. teach the peptides and proteins lack cysteine residues to prevent intra-molecular bonding. There is a reasonable expectation of success given that Svanborg et al. teach the lack of intra-molecular disulfide binds ensure that the molecule will be three-dimensionally non-native and inactive with respect to its endogenous activity. 

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654